          Case 6:20-cv-00110-CLR Document 16 Filed 06/02/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF GEORGIA
                                 STATESBORO DIVISION


BRANDON LEE RAMIREZ,

                   Plaintiff,

V.                                                              CV620-080


WARDEN BOBITT,
Individual Capacity,

                   Defendants.


                                           ORDER


         After a careful ^ novo review of the record in this case, the Court concurs with the

Magistrate Judge's Report and Recommendation(R&R),doc. 8, to which no objections have been

filed.   Accordingly, the R&R is ADOPTED, and the Clerk of Court is DIRECTED to

CONSOLIDATE case Ramirez v, Bobitt, CV620-110(S.D. Ga. Nov. 18, 2020) into this case.

         ORDER ENTERED at Augusta, Georgia, this^.^of               2021.
                                                  /



                                                 L_ .
                                                        -lALL, C^IBF JUDGE
                                           UNITED/STATES DISTRICT COURT
                                           SQUTHIZRN DISTRICT OF GEORGIA
